 



Exhibit 10.18
LIMITED WAIVER TO
CREDIT AGREEMENT
     This Limited Waiver to Credit Agreement (this “Limited Waiver”), dated as
of July 31, 2007, is by and among SOFTBRANDS, INC., a Delaware corporation (the
“Parent”), the subsidiaries of Parent identified on the signature pages hereto
(collectively, with the Parent, the “Borrowers” and individually, a “Borrower”),
WELLS FARGO FOOTHILL, INC., a California corporation, as Administrative Agent
(the “Agent”) and each of the lenders parties hereto (the “Lenders”).
R E C I T A L S
     A. The Borrowers, the Agent and the Lenders are parties to that certain
Credit Agreement dated as of August 14, 2006 (as amended, the “Credit
Agreement”).
     B. The Borrowers have requested a limited one-time waiver to the Borrowers’
non-compliance with the Permitted Investment covenant, as provided herein.
     C. The Agent and the Lenders are willing to waive such non-compliance,
subject to the terms and conditions of this Limited Waiver.
     NOW, THEREFORE, in consideration of the premises herein contained, and for
other good and valuable consideration (the receipt, sufficiency and adequacy of
which are hereby acknowledged), the parties hereto (intending to be legally
bound) hereby agree as follows:
     1. Definitions. Terms capitalized herein and not otherwise defined herein
shall have the meanings ascribed to such terms in the Credit Agreement.
     2. Limited Waiver. The Agent waives the Borrower’s non-compliance with the
definition of Permitted Investments in Schedule 1.1 requiring that Investments
by Subsidiaries other than U.S. Subsidiaries be in Securities Accounts, Deposit
Accounts or other similar investments outside the United States so long as the
aggregate amount of such Investments outside the United States does not
constitute more than (1) 75% of all Investments by Parent and its Subsidiaries
from the period commencing on the Closing Date and ending on December 31, 2006
and (2) 50% of all Investments by Parent and its Subsidiaries for any period on
or after January 1, 2007 (excluding from such percentage any Investments held in
China) and 35% of all Investments by Parent and its Subsidiaries for any period
on or after January 1, 2007 (including in such percentage any Investments held
in China) so long as the Borrower is in compliance with such requirements on and
after November 30, 2007.
     3. Conditions Precedent. The Limited Waiver contained in Section 2 above is
subject to, and contingent upon, the prior or contemporaneous satisfaction of
each of the following conditions precedent, each in form and substance
satisfactory to the Agent:
     (a) The Borrowers, the Agent and the Lenders shall have executed and
delivered to each other this Limited Waiver; and

 



--------------------------------------------------------------------------------



 



     (b) The Borrowers shall have satisfied any other conditions of the Agent
required in connection with this Limited Waiver.
     4. Reference to and Effect on the Credit Agreement. Except as expressly
provided herein, the Credit Agreement and all of the Loan Documents shall remain
unmodified and continue in full force and effect and are hereby ratified and
confirmed. Except as set forth in Section 4 above, the execution, delivery and
effectiveness of this Limited Waiver shall not operate as a waiver of: (a) any
right, power or remedy of the Agent or the Lenders under the Credit Agreement or
any of the Loan Documents, or (b) any Default or Event of Default under the
Credit Agreement or any of the Loan Documents.
     5. Representations and Warranties of the Borrowers. Each of the Borrowers
hereby represents and warrants to the Agent and the Lenders, which
representations and warranties shall survive the execution and delivery of this
Limited Waiver, that on and as of the date hereof and after giving effect to
this Limited Waiver:
     (a) As to each Borrower, the execution, delivery, and performance by such
Borrower of this Limited Waiver have been duly authorized by all necessary
action on the part of such Borrower.
     (b) As to each Borrower, the execution, delivery, and performance by such
Borrower of this Limited Waiver does not and will not (i) violate any provision
of federal, state, or local law or regulation applicable to any Borrower, the
Governing Documents of any Borrower, or any order, judgment, or decree of any
court or other Governmental Authority binding on any Borrower, (ii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any material contractual obligation of any Borrower,
(iii) result in or require the creation or imposition of any Lien of any nature
whatsoever upon any properties or assets of Borrower, other than Permitted
Liens, or (iv) require any approval of any Borrower’s interest holders or any
approval or consent of any Person under any material contractual obligation of
any Borrower, other than consents or approvals that have been obtained and that
are still in force and effect.
     (c) As to each Borrower, this Limited Waiver and all other documents
contemplated hereby, when executed and delivered by such Borrower will be the
legally valid and binding obligations of such Borrower, enforceable against such
Borrower in accordance with their respective terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.
     (d) The representations and warranties of each of the Borrowers set forth
in the Credit Agreement and in the Loan Documents to which it is a party are
true, correct and complete on and as of the date hereof; provided that the
references to the Credit Agreement therein shall be deemed to include the Credit
Agreement as modified by this Limited Waiver.

2



--------------------------------------------------------------------------------



 



     (e) Each of the Borrowers acknowledges that the Agent and each Lender is
specifically relying upon the representations, warranties and agreements
contained in this Limited Waiver and that such representations, warranties and
agreements constitute a material inducement to the Agent and each Lender in
entering into this Limited Waiver.
     6. Reference to Credit Agreement; No Waiver.
     The Agent’s and a Lender’s failure, at any time or times hereafter, to
require strict performance by the Borrowers of any provision or term of the
Credit Agreement, this Limited Waiver or the other Loan Documents shall not
waive, affect or diminish any right of the Agent or a Lender thereafter to
demand strict compliance and performance therewith. Any suspension or waiver by
the Agent or a Lender of a breach of this Limited Waiver or any Event of Default
under the Credit Agreement shall not, except as expressly set forth herein,
suspend, waive or affect any other breach of this Limited Waiver or any Event of
Default under the Credit Agreement, whether the same is prior or subsequent
thereto and whether of the same or of a different kind or character. None of the
undertakings, agreements, warranties, covenants and representations of any
Borrower contained in this Limited Waiver, shall be deemed to have been
suspended or waived by the Agent or a Lender unless such suspension or waiver
is: (i) in writing and signed by the Agent and each Lender and (ii) delivered to
the Borrower. In no event shall the Agent’s and each Lender’s execution and
delivery of this Limited Waiver establish a course of dealing among the Agent,
each Lender, the Borrowers, or any other obligor or in any other way obligate
the Agent or each Lender to hereafter provide any amendments or waivers with
respect to the Credit Agreement. The terms and provisions of this Limited Waiver
shall be limited precisely as written and shall not be deemed: (A) to be a
consent to a modification or waiver of any other term or condition of the Credit
Agreement or of any other Loan Documents, or (B) to prejudice any right or
remedy that the Agent or each Lender may now have under or in connection with
the Credit Agreement or any of the other Loan Documents.
     7. Successors and Assigns; Limited Waiver. This Limited Waiver shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, no Borrower may assign this Limited
Waiver or any of its respective rights hereunder without the Agent’s and each
Lender’s prior written consent. Any prohibited assignment of this Limited Waiver
shall be absolutely null and void. This Limited Waiver may only be amended or
modified by a writing signed by the Agent, each Lender and the Borrowers.
     8. Severability; Construction. Wherever possible, each provision of this
Limited Waiver shall be interpreted in such a manner so as to be effective and
valid under applicable law, but if any provision of this Limited Waivers held to
be prohibited by or invalid under applicable law, such provision or provisions
shall be ineffective only to the extent of such provision and invalidity,
without invalidating the remainder of this Limited Waiver. Neither this Limited
Waiver nor any uncertainty or ambiguity herein shall be construed or resolved
against Agent or each Lender, whether under any rule of construction or
otherwise. On the contrary, this

3



--------------------------------------------------------------------------------



 



Limited Waiver has been reviewed by all parties hereto and shall be construed
and interpreted according to the ordinary meaning of the words used so as to
fairly accomplish the purposes and intentions of the parties hereto.
     9. Counterparts; Facsimile. This Limited Waiver may be executed in one or
more counterparts, each of which taken together shall constitute one and the
same instrument. Delivery of an executed counterpart of this Limited Waiver by
telefacsimile shall be equally as effective as delivery of a manually executed
counterpart of this Limited Waiver. Any party delivering an executed counterpart
of this Limited Waiver by telefacsimile shall also deliver a manually executed
counterpart of this Limited Waiver, but the failure to deliver a manually
executed counterpart shall not affect the validity, enforceability or binding
effect of this Limited Waiver.
     10. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
     (a) THE VALIDITY OF THIS LIMITED WAIVER, THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.
     (b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS LIMITED WAIVER SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND
FEDERAL COURTS LOCATED IN THE COUNTY OF COOK, STATE OF ILLINOIS, PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY BORROWER COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH BORROWERS
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER, AGENT AND THE LENDERS
WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 11(b).
     (c) BORROWERS, AGENT AND THE LENDERS HEREBY WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS LIMITED WAIVER OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. BORROWERS, AGENT AND THE LENDERS REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS LIMITED WAIVER MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Limited Waiver to be
duly executed and delivered as of the date first above written.

            SoftBrands, Inc.
a Delaware corporation, as a Borrower
      By:           Title:              

            SoftBrands Manufacturing, Inc.
a Minnesota corporation, as a Borrower
      By:           Title:              

            SoftBrands International, Inc.
a Delaware corporation, as a Borrower
      By:           Title:              

            SoftBrands Licensing, Inc.
a Delaware corporation, as a Borrower
      By:           Its:              

            MAI Systems Corporation
a Delaware corporation, as a Borrower
      By:           Its:              

            Hotel Information Systems, Inc.
a Delaware corporation, as a Borrower
      By:           Its:              

            CLS Software International, Inc.
a California corporation, as a Borrower
      By:           Its:              

            Wells Fargo Foothill, Inc.
a California corporation, as Agent and a Lender
      By:           Its:              

 